Waéner, J.
From the facts disclosed by the record in this case, we think the charge of the Court to the jury was error, and calculated to have mislead them ás to the rights of the parties under the contract sued on. The note sued on was a Cionfederate contract, and is within the provisions of the Ordinance of 1865. In our judgment the Court below erred in not giving that Ordinance in charge to the jury, as the equities of the parties were to be regulated and adjusted by it. The Ordinance of 1865 was the law applicable to the facts of the case.
Let the judgment of the Court below be reversed.